DETAILED ACTION
This Non Final Office Action is in response to the originally filed specification [April 2, 2019] and claims [August 2, 2019].
Claims 3, 4, 8-10, 12-14, 18, 20-21, 24-27, 29-33, 37-38, and 41 have been cancelled. 
Claims 1, 2, 4-7, 11, 15-17, 19, 22, 23, 28, 34-36, 39-40, and 42-43 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-7, 11, 15-17, 19, 22, 23, 28, 34-36, 39-40, and 42-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Independent claims 1, 36, and 42 are directed towards maintaining a lighting system, comprising: receiving performance data, the performance data corresponding to the performance parameter; receiving the performance data from the data acquisition module; and sending an open maintenance request to the user device when the performance data reaches a predetermined deficiency threshold, receive a user input to indicate an acceptance of the open maintenance request and to send the acceptance then changing the open maintenance request to a closed maintenance request and sending the closed maintenance request. The claims are describing a maintenance system that is managing an interaction between a maintenance personnel and the maintenance item. The claims describe that upon the maintenance object reaching a point that a maintenance request is opened, changed, and then closed. This claimed invention is describing a maintenance request system with aspects of information gathering. The claims are directed towards an abstract idea grouping under certain method of organizing human activity. 
The claims are describing a maintenance system that is merely gathering information about a product (in this instance a lighting system) and having a maintenance request provided that is open, accepted, and then closed upon completion. This is merely a mental process that a person can complete (and does complete on a regular basis). Building maintenance is a judgmental and observational idea in terms of using the five senses to notice issues with objects (lights), putting in a request for the maintenance personal to  correct the issue, and then closing the maintenance ticket. These aspects are merely describing a person doing maintenance rounds, seeing a maintenance issue, correcting the issue, and providing the closed request upon completion. The claims are directed towards an abstract idea under the mental process grouping. 
Step 2(a)(II) considers the additional elements of the independent claims in terms of being directed towards a practical application. The additional elements of the independent claims are at least one performance sensor for detecting a performance parameter of a lighting device in the lighting system, a data acquisition module, a maintenance server, a user device, performance sensor, an emergency lighting device in the lighting system, the emergency lighting device powered by a battery when mains power to the emergency lighting device or the lighting system is cut (claim 36). The additional elements are described in figures 1-3 and pages 4-7. The server, user device, sensors lighting system, module, and lighting device (both the lighting device and the specific emergency lighting device) are merely described using generic technological elements performing the intended function. The elements are merely collecting data, transmitting the data, and presenting the data. There is no specific algorithm or model describing the performance parameter beyond generic collection and transmission. Further, the lighting system and lighting device are describing the environment of use, but the maintenance system would perform maintenance for different devices and the lighting elements provide an object but the system is merely collecting, transmitting, and having input device for display using generic technological elements. There is no specific technological improvement that provides that the claims are directed towards a practical application. Refer to MPEP 2106.05(f) and 2106.05(h). 
Step 2(b) considers the additional elements of the independent claim in terms of being significantly more than the identified abstract ideas. The additional elements of the independent claims are at least one performance sensor for detecting a performance parameter of a lighting device in the lighting system, a data acquisition module, a maintenance server, a user device, performance sensor, an emergency lighting device in the lighting system, the emergency lighting device powered by a battery when mains power to the emergency lighting device or the lighting system is cut (claim 36). The additional elements are described in figures 1-3 and pages 4-7. The server, user device, sensors lighting system, module, and lighting device (both the lighting device and the specific emergency lighting device) are merely described using generic technological elements performing the intended function. The elements are merely collecting data, transmitting the data, and presenting the data. There is no specific algorithm or model describing the performance parameter beyond generic collection and transmission. Further, the lighting system and lighting device are describing the environment of use, but the maintenance system would perform maintenance for different devices and the lighting elements provide an object but the system is merely collecting, transmitting, and having input device for display using generic technological elements. The additional elements are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h). 
Dependent claims 2, 4-7, 11, 15-17, 19, 22, 23, 28, 34-35, 39-40, and 43 are further describing the abstract idea without providing further additional elements beyond those identified and considered for the independent claim. The dependent claims describe elements of the identified additional elements such as describing the type of sensor (temperature, current, power, light, filtering the light that is not the main frequency) which are merely describing generic technological elements with generic sensors (considered above). The sensors are merely implementing the identified abstract idea using generic technology for their intended purposes (light meter to collect light data, etc). The dependent claims also describe threshold value and what the values represent in terms of inputs, outputs, and having maintenance activities triggered (such as increasing power to have the light perform at a threshold level). This is further providing the identified abstract idea in terms of describing the abstract idea of maintenance activities and having aspects related to the opening, closing, and determining of the maintenance, but these aspects can be accomplished with regards to mental process and generic technological elements (using user device to provide inputs, outputs, and configuration information). The configurable information, retrofitting, and smart light system are further generic technological elements and provide field of use as to the specific nature of the objects and maintenance activity but retrofitting, having a smart light system, and providing configurable lighting information is merely describing the specific maintenance and specific lighting system but these are identified abstract idea and field of use information. The predictive maintenance information is another aspect of the identified abstract idea in terms of a person using observational skills to determine a predicted maintenance need. This is also the same consideration in terms of the deficiency threshold. A threshold can be mentally calculated using a pen and paper for the calculation. These elements are under the identified abstract idea. The dependent claims are not significantly more than the identified abstract idea or transformative into a practical application. 
The claimed invention describing an abstract idea without significantly more or transformed into a practical application and therefore claims 1, 2, 4-7, 11, 15-17, 19, 22, 23, 28, 34-36, 39-40, and 42-43 are rejected under 35 USC 101 for being directed towards non-eligible subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5, 11, 16, 17, 19, 22, 35, 39, 40, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Gordin et al [9,000,934], hereafter Gordin, in view of Dress et al [2014/0245071], hereafter Dress, further in view of True et al [2012/0173688], hereafter True.
Regarding claim 1, Gordin discloses a maintenance system for maintaining a lighting system, the maintenance system comprising: at least one performance sensor for detecting a performance parameter of a lighting device in the lighting system (Fig 1 and C4:64 to C5:37; Gordin discloses an end-of-life system that receives performance data from a lamp through sensors (color temperature, watt-meter, and photocell); 
a data acquisition module for receiving performance data from the performance sensor, the performance data corresponding to the performance parameter; a maintenance server for receiving the performance data from the data acquisition module (Fig 1 and C5:17-60; Gordin discloses that the end-of-life system analyzes the data in real time through remote measurement devices that reassesses the end-of-life for the product.); and 
a user device, the maintenance server sending an open maintenance request to the user device when the performance data reaches a predetermined deficiency threshold (Fig 1 and C7:28 to C8:55; Gordin discloses that the system provides alerts and reports to a user device based on threshold performance values. The maintenance request is interpreted through the operating procedures that are based on the threshold alerts.),
Gordin discloses an end-of-life maintenance threshold system that provides reports and alerts based on a products performance parameter, however, Gordin does not specifically teach the elements of the open maintenance request, receiving user input of accepting the request, and changing the request to closed;
Dress teaches a user device, the maintenance server sending an open maintenance request to the user device; the user device adapted to receive a user input to indicate an acceptance of the open maintenance request and to send the acceptance to the maintenance server (Fig 4 and paragraphs [60-65]; Dress teaches a similar maintenance system based on sensor faults and thresholds that has a fault detection and work order generation aspect that provides maintenance personnel (interpreted as open request) to resolve the fault.),
the maintenance server then changing the open maintenance request to a closed maintenance request and sending the closed maintenance request to the user device (Fig 16 and paragraphs [253-261]; Dress teaches that the maintenance system can provide fault resolution within the tracking and report features.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the threshold based parameter maintenance system of Gordin the ability to have maintenance requests sent based on parameter failures in a similar maintenance system as taught by Dress since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the results of the combination were predictable as the sending of maintenance requests allows for prioritization and resolution of deficiencies ensuring the building is healthy and operational.
The combination teaches maintenance reports, requests, and providing resolution, however, the combination does not specifically teach the specific language of open/close maintenance requests for resolving a maintenance fault; 
True teaches [fig 4, 47-54, and 59-62]  that a similar maintenance system can have the maintenance tasks sent to personnel, processed within a task checklist (interpreted as open request) and resolved with resolution alerts sent through the maintenance system (interpreted as closed). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the threshold based parameter maintenance system that provides maintenance requests based on fault parameters of the combination the ability to have open and closed maintenance requests sent based on in progress or completed maintenance tasks in a similar maintenance system as taught by True since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the results of the combination were predictable as the opening and closing of maintenance tasks ensures maintenance activities are completed to ensure proper activity and maintenance is fulfilled.
Regarding claim 2, the combination teaches the above-enclosed limitations; 
Dress further teaches comprising a plurality of the user devices, the maintenance server sending the open maintenance request to all the user devices when the performance data reaches the predetermined deficiency threshold (Fig 4 and paragraphs [61-65 and 250-256]; Dress teaches that the fault detection system can send maintenance information to user devices including faults, type of faults, severity, and root cause. The combination teaches the threshold (specifically through Gordin) and Dress also teaches threshold values for fault detection [112-116 and 264-268], and 
True further teaches the maintenance server changing the open maintenance request to the closed maintenance request and sending the closed maintenance request to all the user devices Page 2 of 8Application No.: 16/338,846Customer No.: 110604when one of the user devices receives the user input to indicate the acceptance of the open maintenance request and sends the acceptance to the maintenance server (Paragraphs [59-63]; True teaches that the system can send reports to the maintenance system upon completion with the report information of time, date, tasks, who performed the maintenance, and other information.).  
Regarding claim 5, the combination teaches the above-enclosed limitations; 
True further teaches wherein the user device is adapted to receive a user input to indicate a completed maintenance request and to send the completed maintenance request to the maintenance server (Paragraphs [59-63]; True teaches that the maintenance scheduler system has elements of user input to update the tasks. This is further shown in terms of Gordin providing an interface for user responses and inputs [C7:28 to C8:55].).  
Regarding claim 11, the combination teaches the above-enclosed limitations; 
Gordin further discloses wherein at least one performance sensor comprises a light detector and the performance parameter is a light level outputted by the lighting device (C4:66 to C5:60]; Gordin discloses that the lamp can have performance measurements based on a chroma/light meter and measuring the lamp’s spectral power distribution (interpreted as light level).).    
Regarding claim 16, the combination teaches the above-enclosed limitations; 
Gordin further discloses wherein a power supplied to the lighting device is automatically increased to restore the light level outputted by the lighting device to a desired level when the light level reaches a predetermined deterioration threshold (C9:23-56 and C11:1-46; Gordin discloses that the system provides a constant light output and would have increasing power provided based on the lamp lumen depreciation (LDD) within the system.).  
Regarding claim 17, the combination teaches the above-enclosed limitations; 
Gordin further discloses wherein at least one performance sensor comprises a current detector and the performance parameter is a current flowing through the lighting device (C12:60 to C13:45; Gordin discloses that the system includes current and voltage measurements for the light product.).  
Regarding claim 19, the combination teaches the above-enclosed limitations; 
Gordin further discloses wherein at least one performance sensor comprises a temperature detector and the performance parameter is a temperature of the lighting device (C5:1-37 and C11:47 to C12:51; Gordin discloses both color temperature for the lamp and also temperature for the sensor collections that is analyzed for the parameter for the lighting device.).  
Regarding claim 22, the combination teaches the above-enclosed limitations; 
Gordin further discloses wherein a power supplied to the lighting device is automatically decreased to reduce the temperature of the lighting device when the temperature reaches a maximum operating temperature (C13:13-45; Gordin discloses that the system can analyze the temperature (with the lamp and the environmental temp) to determine that the lights need to have decreased power which can maintain light output to increase efficiency (interpreted as maximum operating).).  
Regarding claim 34, the combination teaches the above-enclosed limitations; 
Gordin further discloses wherein the predetermined deficiency threshold represents a minimum acceptable lighting level or range for an application (C4:23-47 and C5:38 to C6:59; Gordin discloses a threshold that is performance based for a minimum lighting output level to determine the end-of-life metric.).  
Regarding claim 35, the combination teaches the above-enclosed limitations; 
Gordin further discloses wherein the predetermined deficiency threshold represents a value for the performance parameter that corresponds to failure of the lighting device in a predetermined timeframe in accordance with a predictive maintenance model of the lighting device (C5:38 to C6:59; Gordin discloses the end-of-life prediction system that uses the parameters and operational elements to predict changes for the product.).  
Regarding claim 39, the combination teaches the above-enclosed limitations; 
Gordin further discloses wherein the maintenance server records the performance data over time and analyses the performance data to perform predictive maintenance activities (C5:24 to C7:27; Gordin discloses that the maintenance system provides time analysis in regards to end-of-life based on the predictive nature using the performance data.).  
Regarding claim 40, the combination teaches the above-enclosed limitations; 
Gordin further discloses wherein the maintenance server calculates a deterioration rate of the performance parameter and the predetermined deficiency threshold is a predetermined deterioration rate (C5:25 to C6:34; Gordin discloses the end-of-life analysis that is based on operating parameters and rate of performance that includes the rate of increased power consumption.).  
Regarding claim 42, Gordin discloses a method of maintaining a lighting system, the method comprising: detecting at least one performance parameter of a lighting device in the lighting system (Fig 1 and C4:64 to C5:37; Gordin discloses an end-of-life system that receives performance data from a lamp through sensors (color temperature, watt-meter, and photocell); 
sending performance data corresponding to the performance parameter to a maintenance server (Fig 1 and C5:17-60; Gordin discloses that the end-of-life system analyzes the data in real time through remote measurement devices that reassesses the end-of-life for the product.);
sending an open maintenance request to a user device when the performance data reaches a predetermined deficiency threshold (Fig 1 and C7:28 to C8:55; Gordin discloses that the system provides alerts and reports to a user device based on threshold performance values. The maintenance request is interpreted through the operating procedures that are based on the threshold alerts.); 
Gordin discloses an end-of-life maintenance threshold system that provides reports and alerts based on a products performance parameter, however, Gordin does not specifically teach the elements of the open maintenance request, receiving user input of accepting the request, and changing the request to closed;
Dress teaches receiving a user input at the user device to indicate an acceptance of the open maintenance request and to send the acceptance to the maintenance server (Fig 4 and paragraphs [60-65]; Dress teaches a similar maintenance system based on sensor faults and thresholds that has a fault detection and work order generation aspect that provides maintenance personnel (interpreted as open request) to resolve the fault.); 
changing the open maintenance request to a closed maintenance request at the maintenance server; and sending the closed maintenance request to the user device (Fig 16 and paragraphs [253-261]; Dress teaches that the maintenance system can provide fault resolution within the tracking and report features.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the threshold based parameter maintenance system of Gordin the ability to have maintenance requests sent based on parameter failures in a similar maintenance system as taught by Dress since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the results of the combination were predictable as the sending of maintenance requests allows for prioritization and resolution of deficiencies ensuring the building is healthy and operational.
The combination teaches maintenance reports, requests, and providing resolution, however, the combination does not specifically teach the specific language of open/close maintenance requests for resolving a maintenance fault; 
True teaches [fig 4, 47-54, and 59-62]  that a similar maintenance system can have the maintenance tasks sent to personnel, processed within a task checklist (interpreted as open request) and resolved with resolution alerts sent through the maintenance system (interpreted as closed). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the threshold based parameter maintenance system that provides maintenance requests based on fault parameters of the combination the ability to have open and closed maintenance requests sent based on in progress or completed maintenance tasks in a similar maintenance system as taught by True since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the results of the combination were predictable as the opening and closing of maintenance tasks ensures maintenance activities are completed to ensure proper activity and maintenance is fulfilled.  
Regarding claim 43, the combination teaches the above-enclosed limitations;
 	Dress further teaches wherein the open maintenance request is sent to a plurality of the user devices when the performance data reaches the predetermined deficiency threshold (Fig 4 and paragraphs [61-65 and 250-256]; Dress teaches that the fault detection system can send maintenance information to user devices including faults, type of faults, severity, and root cause. The combination teaches the threshold (specifically through Gordin) and Dress also teaches threshold values for fault detection [112-116 and 264-268]), 
True further teaches the open maintenance request is changed to the closed maintenance request at the maintenance server and the closed maintenance request is sent to all the user devices when the user input is received at one of the user devices to indicate the acceptance of the open maintenance request and to send the acceptance to the maintenance server (Paragraphs [59-63]; True teaches that the system can send reports to the maintenance system upon completion with the report information of time, date, tasks, who performed the maintenance, and other information.).
Claim 6, 7, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gordin et al [9,000,934], hereafter Gordin, in view of Dress et al [2014/0245071], hereafter Dress, and True et al [2012/0173688], hereafter True, further in view of Brown [2016/0138789].
Regarding claim 6, the combination teaches the above-enclosed limitations in terms of a lighting maintenance system with sensors and parameters, however, the combination does not specifically teach that the system replaces with a smart lighting device; 
Brown teaches wherein the open maintenance request comprises a request to replace the lighting device, the lighting device being replaced by another lighting device being a smart lighting device having configurable characteristics, and the maintenance server sending configuration data to said another lighting device to configure the characteristics of said another lighting device after receiving the completed maintenance request (Paragraphs [15-16, 94, 102-105, and 120-121]; Brown teaches that a similar lighting system to that of the combination allows for replacement with a smart lighting device that is configured to be in communication with a network of other smart/sensor-based lights.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the lighting maintenance system with parameter-based thresholds and sensors of the combination the ability to have a similar lighting system specifically be replaced with smart lights and configurable elements as taught by Brown since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as replacing lighting fixtures with smart lights and configured to be in communication allows for more efficient building maintenance ensuring proper lighting systems are working together efficiently.
Regarding claim 7, the combination teaches the above-enclosed limitations;
 	Brown further teaches wherein the lighting device is also a said smart lighting device, and the configuration data sent to said another lighting device is the configuration data for the lighting device (Paragraphs [15-16, 94, 102-105, and 120-121]; Brown teaches that a similar lighting system to that of the combination allows for replacement with a smart lighting device that is configured to be in communication with a network of other smart/sensor-based lights.).   
Regarding claim 28, the combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the system is retrofitted; 
Brown teaches wherein the lighting system is an existing lighting system, and the at least one performance sensor and the data acquisition module are retrofitted to the lighting system (Paragraphs [15-16, 95-99, and 120-122]; Brown teaches a similar lighting system that provides sensor/smart light based elements with a retrofit kit that is within the existing system. The combination includes the sensor, performance data, and other system elements and Brown teaches the specific retrofitting within an existing lighting system.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the lighting system with parameter and sensor based threshold maintenance system of the combination the ability to have a retrofitted lighting system as taught by Brown since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the retrofitting allows for quick adoption in existing systems to provide greater amounts of data within the system.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordin et al [9,000,934], hereafter Gordin, in view of Dress et al [2014/0245071], hereafter Dress, and True et al [2012/0173688], hereafter True, further in view of Lye et al [2014/0139682], hereafter Lye.
Regarding claim 15, the combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the light detector filters out frequencies to that are not the main light frequency;
Lye teaches wherein the light detector filters out light frequencies that are not the main light frequencies emitted by the lighting device to minimise detection of ambient light and maximize detection of light provided by the lighting device (Paragraphs [51-54 and 64-66]; Lye teaches a similar light sensor system, to that of the combination, the ability to have a sensor that filters or blocks light other than light emitted by the LED. The “to minimise detection of ambient light and maximize detection of light provided by the lighting device” is merely an intended result as the functional aspect of the claim is the filter for the light frequencies.).  
	It would have been obvious for one of ordinary skill before the effective filing date of the claimed invention to include in the lighting system with sensors and parameter based maintenance of the combination the ability to have the lighting system have a filtering sensor as taught by Lye since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the light filter provides more accurate sensor readings.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordin et al [9,000,934], hereafter Gordin, in view of Dress et al [2014/0245071], hereafter Dress, and True et al [2012/0173688], hereafter True, further in view of Appelberg et al [2001/0040798], hereafter Appelberg.
Regarding claim 23, the combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the lighting device is an emergency lighting device where the server initiates at a predetermined time an automatic test;
 	Appelberg teaches wherein the lighting device is an emergency lighting device powered by a battery when mains power to the emergency lighting device or the lighting system is cut (Paragraphs [31-36]; Appelberg teaches an emergency lighting system with battery backup based on main power being lost.),
the maintenance server initiating at a predetermined time an automatic test of the emergency lighting device by cutting mains power supplied to the emergency lighting device or the lighting system (Paragraphs [36-41]; Appelberg teaches that the emergency lighting system is testing through predetermined times that tests the charge/discharge of the battery to provide diagnostics on the emergency lighting system.), 
the at least one performance sensor detecting the performance parameter of the emergency lighting device during the automatic test (Paragraphs [41-44]; Appelberg teaches that the diagnostics system, similar to the maintenance and parameter sensor of the combination, provides sensor and performance parameters within the emergency lighting testing voltage, LED, and current.).  
The combination teaches a parameter based lighting system maintenance system and Appelberg teaches a similar parameter based diagnostic system for specifically an emergency lighting system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the parameter based lighting maintenance system of the combination the ability to have specific aspects of emergency lighting being tested using scheduled diagnostics as taught by Appelberg since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable since the emergency lighting diagnostics ensures building safety but also proper code and regulatory maintenance. 
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appelberg et al [2001/0040798], hereafter Appelberg in view of Gordin et al [9,000,934], hereafter Gordin.
Regarding claim 36, Appelberg discloses a maintenance system for maintaining a lighting system, the maintenance system comprising: at least one performance sensor for detecting a performance parameter of an emergency lighting device in the lighting system (Paragraphs [41-44]; Appelberg teaches that the diagnostics system provides sensor and performance parameters within the emergency lighting testing voltage, LED, and current.), 
the emergency lighting device powered by a battery when mains power to the emergency lighting device or the lighting system is cut (Paragraphs [31-36]; Appelberg teaches an emergency lighting system with battery backup based on main power being lost.); 
initiating at a predetermined time an automatic test of the emergency lighting device by cutting mains power supplied to the emergency lighting device or the lighting system (Paragraphs [36-41]; Appelberg teaches that the emergency lighting system is testing through predetermined times that tests the charge/discharge of the battery to provide diagnostics on the emergency lighting system.), 
the at least one performance sensor detecting the performance parameter of the emergency lighting device during the automatic test (Paragraphs [41-44]; Appelberg teaches that the diagnostics system provides sensor and performance parameters within the emergency lighting testing voltage, LED, and current.).  
Appelberg teaches an emergency diagnostics system that provides sensor parameters and parameters to determine operation of the lighting system, however, Appelberg does not specifically disclose the specific elements of a data acquisition module and maintenance server for receiving performance data;
Gordin teaches a data acquisition module for receiving performance data from the performance sensor, the performance data corresponding to the performance parameter; and a maintenance server for receiving the performance data from the data acquisition module (Fig 1 and C5:17-60; Gordin discloses that the end-of-life system, similar to the diagnostic system of Appelberg, analyzes the data in real time through remote measurement devices that reassesses the end-of-life for the product.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the emergency lighting diagnostic system of Appelberg the ability to have a similar lighting system that provides specific elements of maintenance server and data acquisition for end-of-life maintenance as taught by Gordin since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the end-of-life provides predictive maintenance and replacement elements to better anticipate building heath needs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Krohn [2004/0108982] (end-of-life prediction for illumination system.);
Cumpston et al [2014/0084795] (sensor based controller for different devices and lighting system.);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./
Examiner, Art Unit 3689                                                                                                                                                                                               
/RICHARD W. CRANDALL/Examiner, Art Unit 3689